Citation Nr: 9931509	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a coccygeal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R. W.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
March 1946 and from May 1951 to January 1953.  The veteran 
also had periods of duty in the Reserves.  This appeal arises 
before the Board of Veterans' Appeals (Board) from an October 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which denied 
the veteran's claim seeking entitlement to service connection 
for residuals of a fractured coccyx from service.

The veteran's claim was initially before the Board in January 
1998, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

The veteran's claim of service connection for a coccygeal 
disability is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a coccygeal disability.  
38 U.S.C.A. § 1110, 5107 (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran contends that he suffered a broken coccyx in 
service, which was misdiagnosed as a pilonidal sinus/cyst, 
and that he currently suffers from residuals of such fracture 
to this day.  The service medical records show that the 
veteran suffered a pilonidal sinus in January 1953.  Dr. M. 
S. submitted a statement in September 1997 wherein he stated 
that the veteran suffered from pain secondary to a prior 
misdiagnosed fractured cocyx with probable resultant 
arthritis.  Dr. R. Z. submitted a statement in March 1998, 
wherein he stated that the veteran suffered from 
coccygodynia, and that this may have been secondary to a 
chronic coccyx fracture.  Under these circumstances, the 
veteran's claim of entitlement to service connection for a 
coccygeal disability is plausible and, therefore, well-
grounded.  See 38 U.S.C.A. § 5107 (West 1991); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).


ORDER

As the claim of service connection for a coccygeal disability 
is well grounded, the appeal to this extent is allowed 
subject to further action as discussed here in below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When the veteran's claim was remanded in January 1998, it was 
remanded for the purpose of determining whether the veteran's 
pilonidal cyst diagnosed in service had been misdiagnosed and 
should have been diagnosed as a fractured coccyx.  The record 
includes a September 1998 examination report, along with a 
December 1998 addendum.  In the December, the examiner 
commented that the veteran's current symptoms were as likely 
as not etiologically related to a pilonidal cyst/sinus 
treated during service.  In September 1998, the examiner 
diagnosed the veteran with coccydynia and stated that "there 
is no evidence at the present moment of a pilonidal cyst or 
sinus."  
 
In view of the contradictions in the medical reports, the 
record is not clear as to whether the veteran has current 
disabilities that are attributable to either a pilonidal cyst 
the veteran had in service or a fracture of the coccyx the 
veteran had in service.  These questions, which must be 
resolved on the basis of medical evidence, and not on the 
basis of independent judgments by the Board or the RO, are 
central to the issues raised in the veteran's claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board may consider only independent medical 
evidence to support conclusions about medical matters.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

Therefore, the veteran's claim must be remanded in order to 
afford the veteran another examination in order to determine 
the nature of all coccygeal disorders and the relationship of 
those disorders to service.  The examiner must answer all 
requested questions to the extent feasible.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's coccygeal 
disorder that have not already been 
associated with the claims folder.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and etiology of any 
coccygeal disabilities which are found.  
The entire record, to include any 
evidence obtained in accordance with 
paragraph 2 above, should be made 
available to the examiner.  Based on the 
entire record, the examiner should 
provide answers to the following 
questions:

a.  Did the veteran have a pilonidal 
cyst in service?

b.  If the veteran did have a 
pilonidal cyst in service, describe 
all residuals from such pilonidal 
cyst.  

c.  Did the veteran have a fractured 
coccyx in service?

d.  If the veteran did have a 
fractured coccyx in service, 
describe all residuals from such 
fractured coccyx.  

e.  State as precisely as possible 
the exact diagnoses of all current 
disorders of the coccyx.  

f.  Are any of the disorders 
identified in question (e) the 
result of either a pilonidal cyst or 
fractured coccyx from service?

All appropriate testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claims of entitlement to 
service connection for a coccygeal 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







